Citation Nr: 0001792	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) rating for a low 
back disorder, characterized as spondylolisthesis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Service connection was granted for a low back 
disorder classified as spondylolisthesis of the fifth lumbar 
vertebrae (L5).  A noncompensable rating was assigned.  The 
appellant has appealed this initial determination.  As such, 
the holding in Fenderson v. West 12 Vet. App. 119 (1999) 
concerning "staged ratings" in initial evaluations is for 
application.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for an increased rating is well grounded by virtue of 
his statements that he has suffered an increase in 
disability.  See Dorsey v. Brown, 10 Vet. App. 251, 254 
(1997).  As such, the Board has a duty to assist the veteran 
in the development of facts pertinent to his claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & USP. 1999); 38 C.F.R. § 3.159 (1999).  This duty 
to assist involves obtaining potentially relevant medical 
reports.  Linda v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies); White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (private records); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Further, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371 (1993).  Moreover, the Board is 
mindful that if an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  In addition, the 
Board notes that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) found 
inadequate a physical examination that did not describe 
functional loss due to pain.

The Board concludes that the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's 
complaints and, thus, to evaluate the claim on appeal.  The 
evidence of record indicates that the veteran suffers from 
scoliosis, degenerative changes of the lower lumbar spine and 
spondylolisthesis at L5-S1.  The veteran complains of pain 
and loss of motion in the spine, although there is no 
objective confirmation of a loss of range of motion.  

It is noted that service connection was granted, 
specifically, for spondylolisthesis of the L5.  A 
noncompensable rating was assigned, at least partly on the 
theory that the service connected disorder did not cause any 
compensable impairment.  The medical evidence on file is not 
clear on this point.  As noted, several other low back 
disorders have been described.  It is not clear from the 
medical evidence what pathology may be reasonably attributed 
to the service connected disorder and what symptoms of 
findings may be reasonably dissociated from the service 
connected disorder.  It is noted that his representative has 
requested that additional development be undertaken.

In view of his complaints of pain, loss of motion, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that additional development in this area is indicated.  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care not already of record, and whether there 
are any additional records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for any spine 
disability, records of which are not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records obtained, 
should be made part of the claims folder.  
If private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

2. The veteran should be advised that while 
the case is on remand status, he is free 
to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

3. The veteran should then be scheduled for 
an appropriate VA examination in order to 
determine the nature and severity of his 
current lumbar spine disability.  
Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately summarize 
all of the relevant history, including 
relevant treatment and previous diagnoses 
regarding the veteran's lumbar spine 
disability, including all functional 
impairment associated therewith.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner should 
specify, on the examination report, what 
constitutes a full range of lumbar spine 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, and/or 
incoordination of such affected part 
should be rendered.  In addition, it 
should be noted if any limitation of 
motion is attributed to the service 
connected disorder.  Further, the examiner 
should specifically set forth what 
disorder(s) are or should be part and 
parcel of the service connected disorder.  
Attention also should be given to, and the 
examiner should comment upon, the presence 
or absence of any arthritis, swelling, 
muscle spasm, ankylosis, crepitus, 
neuropathy, radiculopathy, absent ankle 
jerk, loss of lateral motion, Goldthwait's 
sign, deformity or other impairment.  The 
examiner should also indicate whether the 
veteran has signs or symptoms related to 
his 1994 back injury, and if so, 
dissociate impairment caused by this 
pathology from the service connected 
pathology.  If this is are no indicators 
of the 1994 injury, that too should be set 
forth in detail.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The examination 
should be conducted and reported in 
accordance with the guidelines set forth 
in the VA Physicians's Guide for 
Disability Evaluation Examinations.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims file.

4. Following completion of the above actions, 
the RO must review the claims file and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.")  Ardison v. Brown, 
6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

5. The RO should then readjudicate the issue 
of entitlement to an increased evaluation 
for a lumbar spine disability, currently 
evaluated as noncompensable.  
Consideration should be afforded to all 
applicable laws and regulations, as well 
as to all appropriate diagnostic codes, 
including the Court's holding in DeLuca v. 
Brown, and the provisions of 38 C.F.R. 
§§ 3.321, 4.71a, and Diagnostic Codes 
5003, 5292, 5295 (1999) where applicable.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 State. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West USP. 1999) (Historical and Statutory 
Notes).  In addition, Vb.'s Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ors to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




